DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10 & 12-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for operating a wind turbine power system that supplies real and reactive power to a grid, the wind turbine power system including a generator coupled to a power converter, the method comprising: operating the generator of the wind turbine power system up to a first speed limit; monitoring a wind speed at the wind turbine power system; when the wind speed drops below a predetermined threshold, reducing the first speed limit of the generator to a reduced speed limit of the generator, the predetermined threshold being greater than a cut-in wind speed of the wind turbine and less than about 5 meters/second (m/s); and operating the generator at the reduced speed limit for as long as the wind speed remains below the predetermined threshold so as to optimize a tip-speed-ratio of the wind turbine power system during low wind speeds, thereby increasing power production of the wind turbine power system at low wind speeds.
Claims 3-8 are allowable based on their dependency from claim 1.
Regarding Claim 9, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a wind turbine power system configured to supply real and reactive power to a grid, the wind turbine power system comprising: a wind turbine comprising: a rotor comprising a hub and a plurality of blades coupled to the hub, a generator coupled to the rotor, and a power converter coupled to the generator; and a controller for controlling operation of the wind turbine, the controller comprising at least one processor configured to perform a plurality of operations, the plurality of operations comprising: operating the generator of the wind turbine up to a first speed limit; monitoring a wind speed at the wind turbine; when the wind speed drops below a predetermined 
Claims 10 & 12-16 are allowable based on their dependency on claim 9.
Regarding Claim 17, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for operating a wind turbine power system that supplies real and reactive power to a grid, the wind turbine power system including a doubly fed induction generator (DFIG) coupled to a power converter, the method comprising: monitoring a wind speed at the wind turbine power system; when the wind speed drops below a predetermined threshold, reducing a speed limit of the DFIG by a predetermined amount; maintaining the reduced speed limit for as long as the wind speed remains below the predetermined threshold so as to reduce a tip-speed-ratio of the wind turbine power system during low wind speeds, thereby increasing power production of the wind turbine power system at low wind speeds, wherein reducing the speed limit of the DFIG by the predetermined amount further comprises transferring at least a portion of the reactive power to a reactive power compensation device.
Claims 18-20 are allowable based on their dependency on claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.O./Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832